This cast is here for the second time. The first appearance is reported in 128 Fla. 278, 174 So. 720. The second appeal is from an order of the Circuit Court of Dade County, Florida, dated June 1, 1938, overruling and denying a motion of the defendant below to dismiss the amended bill of complaint. The order likewise sustains in part and overrules in part a motion to strike described portions of the amended bill of complaint. The same order directs the defendant to answer the amended bill of complaint within twenty days after June 1, 1938. On June 20, 1938, an answer was filed by the defendant to the amended bill and on the 28th day of June, 1938, an appeal was taken and perfected from the order dated June 1, 1938, and the question here is the legal sufficiency of the amended bill of complaint as raised by the motion to dismiss. It is unnecessary to consider the portions of the order granting in part and overruling in part defendant's motion to strike described portions of the amended bill. *Page 578 
It is not here necessary to set out the allegations of fraud appearing in the amended bill of complaint whereby the signature of appellee was forged to a motion upon which an order of dismissal of a common law suit was obtained, nor a recital of the facts as to her forged signature to a release of all claims and obligations growing out of an automobile accident to Alpheus Reybine for the sum of $300.00. The prayer of the amended bill of complaint is for an order to vacate, set aside and declare void the order of dismissal of the common law action dated September 18, 1930. A revival of the common law action dismissed because of fraudulent representation is prayed for.
It appears that the amended bill of complaint certainly contains equity when measured by some thirty-seven grounds of the motion to dismiss as made by the defendant below. We find no error in the record and the order appealed from is hereby affirmed.
WHITFIELD, P. J., and TERRELL, C. J., and BROWN, J., concur.
BUFORD, J., concurs specially.
Justice THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.